Title: To James Madison from Rufus King, 16 June 1802 (Abstract)
From: King, Rufus
To: Madison, James


16 June 1802, London. Acknowledges JM’s private letter of 7 Apr. conveying the president’s permission to visit France and neighboring countries. Has no plans at the moment; might spend a few weeks at Paris in July or August. His secretary, John Pickering, returned home several months earlier; “I have expected as his successor my Nephew Mr. H. Southgate, who will probably arrive in the course of the summer.” In the interim, John Munro of Scotland has undertaken those duties and been given the pay. If King extends his leave or goes beyond Paris, Christopher Gore will serve as chargé d’affaires during his absence with no expense to the public.
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 1 p.; marked private; in a clerk’s hand, signed by King; docketed by Brent. Printed in King, Life and Correspondence of Rufus King, 4:140.



   
   King and his family left England on 15 Aug. and traveled through the Netherlands, Germany, Switzerland, and France. They returned to London 17 Nov. 1802 (Ernst, Rufus King, p. 233).



   
   John Pickering (1777–1846), lawyer, linguist, and eldest son of Timothy Pickering, had been King’s secretary for about eighteen months when he returned to Boston in October 1801.



   
   Horatio Southgate was the son of King’s sister Mary and Dr. Robert Southgate of Scarborough, Maine (King, Life and Correspondence of Rufus King, 1:2–3, 4:154).


